Title: Lambert Wickes to the American Commissioners, 31 August 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
St. Malo 31st Augt. 1777.
I this day received orders from the Minester of Marine at Paris, Notified me by the Comissary and Judge of Admiralty to depart the port imeadiately and not to enter again on any Consideration. I was much surprized to receive those orders without a line from you. I told them I would Sail the first fair Wind and am now preparing for Sea, as fast as possible, but shall endeavour to gain time, to receive your Orders. As I Apprehend those orders will be very Strictly executed here, think it will be Neccessary to Send yours by the first oppertunity, unless you Can prevail on the Minester to let us Wait your [?] time, as I am now permited and have promised to Sail the first fair Wind. I hope you will order Me imediately to America. We purpose Sending the Sloop Dolphin Round with a French Captain and Crew, as I dont think it Advisable to Send Capt. Nicholson’s Officers and Men round in her, As I am Creditably inform’d that there is 10 to 12 sail of Brittish Ships of Warr and privatiers Cruizing off Nantes. If your orders are not already dispatch’d hope you will dispatch them, as Soon as possible. Please give me all the News you have both from England and America. I Remain Gentlemen, with Much respect Your Most Obedient and Very humble Servant
Lambt. Wickes
 
Addressed: To / The Honble. Dr. Benja. Franklin / at / Paris
Notation: Capt Weeks St Malo’s 31 Augt 77
